Citation Nr: 0633749	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for eczema.  

3.	Entitlement to an increased rating for acne of the face, 
back, chest, shoulder and left leg, currently evaluated as 30 
percent disabling.

4.	Entitlement to an increased (compensable) rating for the 
residuals of an injury of the right index finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	Eczema was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event or a service connected disability.

2.	The veteran's cystic acne is not shown to exhibit symptoms 
such as ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, does not cover more than 
40 percent of his entire body or more than 40 percent of 
exposed areas affected, need constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, shown to be exceptionally repugnant, 
with deformity of one side of the face or marked or repugnant 
bilateral disfigurement, or shown to cause visible or 
palpable tissue loss or to cover an area or areas exceeding 
144 square inches (929 sq.cm.).  

3.	Limitation of motion of the right index finger is 
demonstrated.  There is some evidence of painful motion, 
especially on use.  Limitation is commensurate with arthritis 
with some limitation of motion.  The veteran is right handed.


CONCLUSIONS OF LAW

1.	Eczema was neither incurred in nor aggravated by service 
and is not proximately due to, the result of, or aggravated 
by a service connected disease or injury. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.	The criteria for a rating in excess of 30 percent for 
cystic acne have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Code 7806 (2001, 2006).  

3.	The criteria for a rating of 10 percent, but no more, for 
the residuals of an injury of the right index finger have 
been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, Code 
5003-5229 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001, December 2001, June 
2002, and September 2003, the RO notified the appellant of 
the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

While the case was undergoing appellate development, 
additional guidance concerning notice and development was 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, it was indicated that notice 
concerning rating criteria and effective dates were to be 
provided.  In this case, insufficient notice is not 
prejudicial as to the denied issues as there is no additional 
rating criteria nor as to the increased rating denial as 
there is no need to discuss effective dates.  As to the issue 
allowed, RO will provide effective date information prior to 
assigning the date.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is seeking service connection for eczema, a skin 
disorder.  Review of the record shows that during service he 
was treated for, and has been service connected for, skin 
abnormalities, identified as acne of the face, back, chest, 
shoulder and left leg, which is currently evaluated as 30 
percent disabling.  The service medical records do not show 
any diagnosis of the specific disability eczema.  This 
disorder was first demonstrated of record in VA outpatient 
treatment records dated in 1982, many years after service.  
Eczema of the right lower extremity was shown on VA 
compensation examination dated in December 2001, with no 
opinion rendered at that time regarding any possible etiology 
of the disorder.  

An examination was conducted by VA in October 2003.  At that 
time, the examiner was specifically requested to render an 
opinion regarding whether it was at least as likely as not 
that the veteran's eczema was related to, or of the same 
etiology of, his service connected skin disorder.  After 
examination of the veteran and review of the medical records, 
the examiner rendered an opinion that it was not felt as 
likely as not that the skin condition on the legs was related 
to, or of the same etiology of the cystic acne for which 
service connection had been established.  The possibility of 
a relationship was again explored on a VA examination in 
April 2005.  At that time, the diagnosis was of chronic 
eczema of the lower extremities, both left and right legs.  
The examiner stated that the skin disorder of the right leg 
was related to the skin condition of the left leg, but that 
neither was related to the cystic acne involving the upper 
trunk, shoulders, neck and face.  

The veteran apparently manifests eczema of each of his lower 
extremities, for which he is seeking service connection.  
There are two medical opinions of record, the only opinions 
that are on point, to the effect that the eczema is not 
related to the cystic acne for which service connection has 
been established.  While it is noted that service connection 
has been established for cystic acne of the left leg, the 
examiner did not find current manifestations of this 
disability on the left lower extremity.  Rather, the skin 
disorder of the left leg was now found to be eczema.  Most 
importantly, the disorder of the right leg, which is the 
subject of this appeal, was found to be eczema and not 
related to the disability that was manifested in service and 
for which service connection has been established.  Under 
these circumstances, service connection for eczema must be 
denied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is seeking increased evaluations of his service-
connected acne and right index finger injury residuals.  The 
Board will evaluate each claim in turn.  

Service connection for acne was granted by rating decision of 
the RO in August 1971.  A 10 percent evaluation was initially 
assigned, but the rating was increased to 30 percent in 1982.  
An examination was conducted by VA in December 2001.  At that 
time, the veteran stated that he had infected cystic lesions 
that came and went.  He had been taking a tetracycline-type 
preparation for 30 years.  The scars were itchy, with some 
being tender and painful at times.  He denied any drainage 
from the scars.  On examination there were multiple small 
hypopigmented scars that were too numerous to count, 
involving primarily the shoulders and upper posterior chest.  
They were primarily circular in shape, with the largest 
measuring approximately 0.5 by 0.9 cm.  Over the deltoid 
region, the scars were confluent.  They were also present 
over anterior pectoral regions as well as the sternum.  These 
were hypopigmented or had pigmentation similar to the 
underlying skin color.  There was no significant atrophy or 
elevation of the scars noted.  There were few cystic lesions 
present at this examination.  There was a small cystic lesion 
in the submental region of the jaw and two small lesions 
involving the medial left upper arm.  There was an 
intradermal cyst over the medial aspect of the right 
clavicle.  No lesions were noted on the left leg, only 
eczema.  The impression was of recurrent cystic acne with 
secondary infection by history of multiple surgeries and with 
residual scarring as described.  

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.

The veteran's acne has been evaluated as analogous to eczema 
for many years.  For eczema, with slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating is warranted.  For eczema, with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
For eczema, with exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  For eczema, with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Code 7806, effective 
prior to August 30, 2002.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned. With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned. With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118, Code 7806, 
effective as of August 30, 2002.

The disorder may also be evaluated on the basis of scarring.  
A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  For severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, a 30 percent rating is warranted.  For complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, a 50 percent 
evaluation is warranted.  38 C.F.R. 4.118, Code 7800, 
effective prior to August 30, 2002.  

The revised regulations for evaluations of scarring are as 
follows:

Disfigurement of the head, face, or neck:
With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent 
evaluation is warranted; with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, a 50 percent 
evaluation is warranted; With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
evaluation is warranted; with one characteristic of 
disfigurement, a 10 percent evaluation is warranted.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  
38 C.F.R. § 4.118, Code 7800.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 
sq.cm.).Warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. 
cm.).warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. 
cm.).warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.).warrants 
a 10 percent evaluation

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  

38 C.F.R. § 4.118, Code 7801

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable. Warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination. 
Warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

Evaluation of the veteran's scarring does not show that he 
has met the criteria for an evaluation in excess of the 
currently assigned 30 percent under either the old or revised 
criteria for skin disorders.  In this regard it is noted that 
he does not exhibit symptoms such as ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations.  Nor is exceptional repugnance shown.  The 
condition does not cover more than 40 percent of his entire 
body or more than 40 percent of exposed areas affected, nor 
has constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required during the past 12-month period.  The scarring has 
not been shown to be exceptionally repugnant, with deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement and have not been shown to cause visible or 
palpable tissue loss or to cover an area or areas exceeding 
144 square inches (929 sq.cm.).  Under these circumstances, a 
rating in excess of the currently assigned 30 percent 
evaluation must be denied.  

Service connection for the residuals of the injury of the 
veteran's right index finger was granted by rating decision 
dated in 1979, with a 10 percent evaluation being assigned at 
that time.  The rating was reduced in a rating decision dated 
in 1984.  

An examination was conducted by VA in May 2002.  At that 
time, he stated that he had complaints of pain when using the 
right hand, which became more severe as he got older.  Cold 
weather also exacerbated the pain.  He took ibuprofen three 
times per day, but it did upset his stomach.  On examination 
of the right index finger, no gross deformities were seen.  
There was a protuberance of the proximal interphalangeal 
joint of the right index finger and passive motion of the 
finger produced some pain.  There was limitation of flexion 
of the finger and he could not touch the palm of the right 
hand.  There was full range of motion of the other fingers.  
Grasping capacity and strength was normal bilaterally, but 
there was a loss of dexterity of the right hand.  X-ray 
studies of the right hand showed no evidence of fracture, 
dislocation, or any other bone or joint abnormality.  

An examination was conducted by VA in April 2005.  At that 
time, examination of the right index finger showed a 2.5 cm. 
scar on the lateral side of the finger, traversing the 
proximal interphalangeal joint to the dorsum of the right 
index finger, medially.  When he flexed the finger, he was 
unable to bring the tip of the right index finger into 
contact with the proximal transverse crease of the palm, by 
approximately 2 to 3 mm.  He was mildly tender over the 
proximal interphalangeal joint and the distal interphalangeal 
joint of the right index finger.  There was mild fusiform 
swelling of the index finger at the proximal interphalangeal 
joint.  There was no warmth or edema of the index finger.  
Range of motion of the index finger was shown to be limited 
at the proximal and distal interphalangeal joints.  The 
pertinent diagnosis was laceration if the right index finger.  

The veteran's right index finger disorder has been rated as 
analogous to ankylosis of the joint.  For ankylosis at either 
a favorable or unfavorable angle, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5225.  The Board, after 
review of the record, does not believe that the disability 
associated with the veteran's injury residuals approaches 
that of favorable ankylosis.  Nevertheless, the Board 
believes that the veteran's injury residuals may be evaluated 
as analogous to arthritis of the joint, despite the fact that 
arthritis has not actually been demonstrated in the joint 
itself.  Compensation of 10 percent, but no more, is 
warranted for painful motion as evidenced by objective 
findings.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

The veteran has shown some limitation of motion of the right 
index finger.  While this is not to a compensable degree, the 
Board finds that a compensable evaluation should be awarded 
for the limitation.  As such a 10 percent rating, but no 
more, is granted.  


ORDER

Service connection for eczema is denied.  

An increased rating for acne of the face, back, chest, 
shoulder and left leg, is denied.

A rating of 10 percent, but no more, for the residuals of an 
injury of the right index finger is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The veteran is also seeking service connection for PTSD.  The 
record shows that he has been diagnosed as having this 
disorder, but there is some question regarding the specific 
stressors to which he was exposed while serving in the 
Republic of Vietnam.  In West v. Brown, 7 Vet. App. 70 
(1994), the United State Court of Appeals for Veterans Claims 
(Court) held that in addition to demonstrating the existence 
of a stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam while assigned to the 
228th S&S Company.  The record also shows that he served with 
the 574th S&S Company while in Vietnam.  These records show 
that he participated in one campaign.  He has not, as yet, 
given sufficient detail of these events for a verification to 
be attempted.  He has; however, been diagnosed by a VA 
physician as having PTSD.  Under these circumstances, 
additional development is believed to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  
He should specify within 2 months the 
time the events in question took place 
so that a meaningful search can be made.

2.	If sufficient detail is provided, the RO 
should forward the veteran's statement 
and prior statements of alleged service 
stressors (along with copies of his 
service personnel records and any other 
relevant evidence) to U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any 
other sources that may have pertinent 
information.  If insufficient 
information is provided, appellant 
should be so informed.

3.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether 
each stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed 
should be included in the examination 
report.
 
4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


